DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  the limitations “(where t.sub.2≠t.sub.1)” and “(where t.sub.3≠t.sub.1)” would be considered reference characters and would not be given patentable weight (see MPEP 608.01m). Accordingly, the parentheses should be removed to avoid 112 indefiniteness rejections.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-8, 11, 12, and 23 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by JP2016-15416A (herein JP’416, 06/19/19 IDS).
Regarding claim 1, JP’416 discloses a light emitting element (FIG. 11, [0085]) comprising a first light reflecting layer (21, FIG. 11, [0085]), a laminated structure (interpreted to comprise 151/11/152, FIG. 11), and a second light reflecting layer (22, FIG. 11, [0085]) laminated to each other, wherein 
the laminated structure includes a first compound semiconductor layer (151, FIG. 11, where 151 comprises InGaAsP/InP, [0085]-[0086]), a light emitting layer (11, FIG. 11, [0085]), and a second compound semiconductor layer (152, FIG. 11, where 152 comprises InGaAsP/InP, [0085]-[0086]) laminated to each other from a side of the first light reflecting layer, 
light from the laminated structure is emitted to an outside via the first light reflecting layer or the second light reflecting layer (light is emitted via the second reflecting layer 22, FIG. 11), 
the first light reflecting layer has a structure in which at least two types of thin films are alternately laminated to each other in plural numbers ([0088]), and 
a film thickness modulating layer (interpreted to comprise 141, FIG. 11, [0085], [0087], and [0089]) is provided between the laminated structure and the first light reflecting layer.
Regarding claim 2, JP’416 discloses the first light reflecting layer has a structure in which first thin films (113, FIG. 11, [0088]) having an optical film thickness of t.sub.1 and second thin films (114, FIG. 11, [0088]) having an optical film thickness of t.sub.2 (where t.sub.2≠t.sub.1) are alternately laminated to each other in plural numbers (113/114 can be seen in FIG. 11 having different thicknesses), and the film thickness modulating layer is constituted by at least one layer of a third thin film (one of 113 in 141 having a different thickness than one of 113 in 21 as 113 in 141 gradually become thinner, FIG. 11, [0089]) having an optical film thickness of t.sub.3 (where t.sub.3≠t.sub.1).
Regarding claim 4, JP’416 discloses the first thin films are made of a first material (113 is made of SiO.sub.2, [0087]), and the second thin films are made of a second material different from the first material (114 is made of Si, [0087]).
Regarding claim 5, JP’416 discloses the film thickness modulating layer has a structure in which third thin films and fourth thin films having an optical film thickness of t.sub.4 are laminated to each other (141 comprises 113/114 pairs having a thickness, FIG. 11, [0087]).
Regarding claim 6, JP’416 discloses the film thickness modulating layer has a structure in which the third thin films and the fourth thin films are alternately laminated to each other in plural numbers (141 comprises 113/114 pairs having a thickness, FIG. 11, [0087]), and the optical film thickness of at least one layer among the third thin films satisfies t.sub.3≠t.sub.1 (one of 113 in 141 having a different thickness than one of 113 in 21 as 113 in 141 gradually become thinner, FIG. 11, [0089]).
Regarding claim 7, JP’416 discloses the optical film thickness of at least one layer among the fourth thin films satisfies t.sub.4≠t.sub.2 (one of 114 in 141 having a different thickness than one of 114 in 21 as 114 in 141 gradually become thinner, FIG. 11, [0089]).
Regarding claim 8, JP’416 discloses the third thin film satisfying t.sub.3≠t.sub.1 or the fourth thin film satisfying t.sub.4≠t.sub.2 contacts the first light reflecting layer (141 is in contact with 21, FIG. 11).
Regarding claim 11, JP’416 discloses the third thin films are made of the first material (113 is made of SiO.sub.2, [0087]), and the fourth thin films are made of the second material (114 is made of Si, [0087]).
Regarding claim 12, JP’416 discloses the first light reflecting layer is formed on a substrate (10, FIG. 11, [0085]).
Regarding claim 23, JP’416 discloses a material constituting the film thickness modulating layer is different from materials constituting the first compound semiconductor layer, the light emitting layer, and the second compound semiconductor layer (141 comprises SiO.sub.2 and Si while 151/152 comprise InGaAsP/InP, [0086]-[0087]).

Claims 1, 12-14, and 17-19 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Hamaguchi et al. (US PG Pub 2015/0043606 A1).
Regarding claim 1, Hamaguchi discloses a light emitting element (FIG. 11, [0068]) comprising a first light reflecting layer (42, FIG. 1A, [0068]), a laminated structure (20, FIG. 1A, [0068]), and a second light reflecting layer (41, FIG. 1A, [0068]) laminated to each other, wherein 
the laminated structure includes a first compound semiconductor layer (21, FIG. 1A, [0068]), a light emitting layer (23, FIG. 1A, [0068]), and a second compound semiconductor layer (22, FIG. 1A, [0068]) laminated to each other from a side of the first light reflecting layer, 
light from the laminated structure is emitted to an outside via the first light reflecting layer or the second light reflecting layer (light is emitted via the second reflecting layer 41, FIG. 11), 
the first light reflecting layer has a structure in which at least two types of thin films are alternately laminated to each other in plural numbers ([0076]), and 
a film thickness modulating layer (interpreted to be 32 since there is no structural distinction recited in the claim between “a film thickness modulating layer” and 32, FIG. 1A, [0068]) is provided between the laminated structure and the first light reflecting layer (32 is between 42/20, FIG. 1A).
Regarding claim 12, Hamaguchi discloses the first light reflecting layer is formed on a substrate (26, FIG. 1A, [0074]).
Regarding claim 13, Hamaguchi discloses the laminated structure is formed on a region of the substrate where the first light reflecting layer is not formed (20 is also formed on peripheral regions of 26 where 42 is not formed, FIG. 1A).
Regarding claim 14, Hamaguchi discloses the first light reflecting layer is formed on an exposed surface of the laminated structure (42 is formed on an exposed surface of 20 formed by 24, FIG. 1A).
Regarding claim 17, Hamaguchi discloses the first light reflecting layer has a concave mirror part (42 has a concave shape in a lower surface, FIG. 1A), and the second light reflecting layer has a flat shape (41 has a flat shape, FIG. 1A).
Regarding claim 18, Hamaguchi discloses the first compound semiconductor layer has a thickness larger than a thickness of the second compound semiconductor layer (a thickness of 21 in the center is larger than a thickness of 22, FIG. 1A).
Regarding claim 19, Hamaguchi discloses the laminated structure includes a GaN-based compound semiconductor ([0068]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP’416.
Regarding claim 3, JP’416 has disclosed the light emitting element outlined in the rejection to claim 2 above except t.sub.3/t.sub.1≥1.1 or t.sub.3/t.sub.1≤0.9 is satisfied. However, it’s known in the art that layers’ thicknesses can be selected to obtain desired reflection characteristics of the layers. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the thicknesses t.sub.3 and t.sub.1 of JP’416 with t.sub.3/t.sub.1≥1.1 or t.sub.3/t.sub.1≤0.9 being satisfied in order to obtain desired reflection characteristics, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 MPEP 2144.05 (II-A)
Regarding claims 15-16, JP’416 has disclosed the light emitting element outlined in the rejection to claim 4 above except the first material includes a compound semiconductor material or a dielectric material, and the second material also includes a compound semiconductor material or a dielectric material. However, it’s known in the art that a reflector (i.e. a DBR) can comprise a compound semiconductor material or a dielectric material in order to obtain desired reflectivity. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second material of JP’416 with a compound semiconductor material or a dielectric material in order to obtain desired reflectivity, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 9 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HIGUCHI (US PG Pub 2011/0150023 A1) and Kitatani et al. (US PG Pub 2002/0075921 A1) discloses a light emitting element similar to the claimed invention (see FIG. 1 of HIGUCHI and FIG. 3 of Kitatani).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828